Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “an electronic component arranged on each of the component mounting surfaces of the plurality of circuit boards; a conductive cap that covers the electronic component: a flow path that is provided along the component mounting surfaces of the plurality of circuit board and that circulates heat: and a radiator that is connected to the flow path and that emits the heat circulated through the flow path to the atmosphere”. These features reflect the application’s invention and are not taught by the pertinent prior arts Davis (US 5227808) and Heisen (US 20060270279). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Davis and Heisen to include features of amended claim 1.
Dependent claims 2-3 and 5-11 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 12, prior art of record or most closely prior art fails to disclose, “the plurality of antenna elements mounted on a component mounting surface of the respective circuit board: and a conductive cap mounted on a component mounting surface of the respective circuit board so as to cover the electronic component, the plurality of the circuit boards being arranged in parallel with component mounting surfaces opposed to each other with a spatial dimension in which the electronic component and the conductive cap is mounted in an orthogonal direction that is orthogonal to the component mounting surfaces of the plurality of circuit boards”. These features reflect the application’s invention and are not taught by the pertinent prior arts Davis (US 5227808) and Heisen (US 20060270279). There is no reason or suggestion 
Regarding claim 13, prior art of record or most closely prior art fails to disclose, “mounting a conductive cap on the component mounting surface of each of the circuit boards so as to cover the electronic component; arranging the circuit boards with the component mounting surfaces opposite to each other with a spatial dimension in which the electronic components and the conductive caps are mounted in an orthogonal direction that is orthogonal to the component mounting surfaces of the plurality of the circuit boards; arranging the electronic components and the conductive caps mounted on different circuit boards being misaligned in the component mounting surface direction of the circuit boards”. These features reflect the application’s invention and are not taught by the pertinent prior arts Davis (US 5227808) and Heisen (US 20060270279). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Davis and Heisen to include features of amended claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAI V TRAN/Primary Examiner, Art Unit 2845